Citation Nr: 1308476	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  12-08 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart attack, claimed to have resulted from treatment he received from VA personnel.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder, claimed to have resulted from treatment he received from VA personnel

3.  Entitlement to a temporary total disability rating for a period of hospitalization in April 2010.

4.  Entitlement to a temporary total disability rating for a period of convalescence after April 2010 hospitalization.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total rating for compensation based upon individual unemployability.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 17, 1975 to November 6, 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2012 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

By letter of February 4, 2013, the Board sought clarification from the Veteran as to whether he wanted a hearing before the Board, as he had submitted multiple VA Forms 9, Appeal to the Board, wherein he indicated (alternately) that he wanted a Central Office hearing, a Travel Board hearing, and no hearing.  In a response by Fax received on February 7, 2013, the Veteran stated "Please schedule my hearing as soon as possible -I will prefer West Palm Beach location."  He also called the RO on that day and reiterated his request for a hearing "as soon as possible."  See VA Form 21-0820, Report of General Information.  Thereafter, while processing of the hearing request was pending, by Fax received on February 13, 2013, the Veteran stated that due to his poor health condition, he could not travel to St. Petersburg and wanted the Board to decide his case without a hearing.  

A September 2010 rating decision continued the denial of service connection for a left leg disability.  In October 2010, the Veteran contacted VA by telephone and requested reconsideration of that decision.  See VA Form 21-0820, Report of General Information.  The RO has not taken any action on such request.  As this was not a written communication, it does not constitute a notice of disagreement with the September 2010 rating decision, and the Board does not have any jurisdiction in the matter.  See 38 C.F.R. § 20.200.  It is referred to the agency of original jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board has reviewed the Veteran's claims file and Virtual VA (VA's electronic data storage system).  [The records in Virtual VA are duplicates of records in the claims file.]

The Board finds that additional development is necessary for proper merits adjudication of the issues on appeal.

In October 2011, the Veteran submitted a copy of a September 2011 Social Security Administration (SSA) decision which awarded him SSA disability benefits.  He was found to have the following severe impairments: unstable angina, diabetes mellitus, hypertension, history of coronary artery disease, status post four stent placements, and major depressive disorder.  It was also  noted that the Veteran underwent a consultative examination with Dr. Richard Reines in January 2010 with complaints of low back pain.  The records relied upon by the SSA to award the benefits are not associated with the record.  SSA records are constructively of record, and VA is obliged to secure them, particularly if (as in this case) they are shown to be pertinent.  See 38 C.F.R. § 3.159(c)(2).

A May 18, 2009, VA treatment record shows the Veteran reported he was being followed jointly by VA and "an outside provider."  A November 9, 2009, VA treatment record notes the Veteran was seen for low back pain.  The examiner wrote, "Has been treated conservatively for the past 10 years with medical [management] and physical therapy by [primary care physician]."  The diagnosis was low back pain; the examiner recommended the Veteran have a lumbar epidural steroid injection.  The Veteran advised he was going to defer action on such recommendation "until he can discuss with his [primary care physician]."  The record reflects that the Veteran has been treated by the primary care physician since at least 1999.  As records of treatment by the primary care provider are not associated with the record, and appear to be pertinent to the matters at hand, they must be sought. 

In a VA Form 21-526, Veteran's Application for Compensation or Pension, submitted in January 2009, the Veteran indicated he had been treated for his back disability from 1976 to the present time.  The earliest records in the claims file are dated after the Veteran submitted his claim seeking service connection for a low back disability.  A March 14, 2011, VA treatment record notes the Veteran advised the provider he wished to try chiropractic treatment, which had helped in the past (suggesting further pertinent evidence that is outstanding).  \ 

The record shows that the Veteran suffered a heart attack in April 2010 after complaints of chest pain.  In August 2010 and November 2011 he was seen with complaints of chest pain.  The record includes private medical reports of these three episodes; it does not include treatment records for the period between August 2010 and November 2011.  Presumably, if the Veteran had sustained a myocardial infarction in April 2010 he would have been under the care of a cardiologist during such period; a November 2011 private medical record notes that the Veteran would follow up with "Dr. Alexis, his cardiologist."  Dr. William Alexis's name is on some of the 2011 private medical records.  The complete records of the Veteran's treatment by Dr. Alexis are pertinent evidence which must be sought. 

The Veteran is advised that a governing regulation provides that where evidence (to include identifying information and releases for private treatment records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Finally, the most recent VA treatment records in the record are dated in August 2011.  Updated records of VA treatment the Veteran has received for heart disease, low back pain, and/or a psychiatric disorder are pertinent evidence that must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all providers of treatment he has received for heart disease, psychiatric disability, and/or a low back disability since his 1975 discharge from service, and to provide all authorizations necessary for VA to obtain the private records of such treatment, to specifically include:

* Records of evaluation or treatment the Veteran received for the low back from his primary care physician from at least 1999 to the present;
* Records of low back treatment he received from at least 2009 to the present from an outside provider (to whom he was apparently referred by his private provider);
* Records of any chiropractic treatment he has received since 1976; and
* Records pertaining to treatment he received for heart disease, including from Dr. William Alexis, beginning in April 2010.  

The RO should obtain complete clinical records of all such treatment and evaluations from the identified sources.  If a response indicates that the records are located at another facility, the RO should seek to obtain the records from identified facility.  If any private provider does not respond to the RO's request for records identified, the Veteran should be so advised, and advised that ultimately it is his responsibility to ensure that such records are received.  [If the Veteran fails to provide authorization(s) for any private records identified, the claim should be further processed under 38 C.F.R. § 3.158(a).  He must be afforded the year provided by regulation to comply (any resulting delay being entirely within his control).]

2.  The RO should obtain from SSA a copy of the determination on the Veteran's claim for SSA disability benefits, and all records considered in connection with such determination.  If such records are unavailable, the reason why that is so must be noted in the record.

3.  The RO should obtain updated records of all VA evaluations or treatment the Veteran has received for the disabilities at issue from August 2011 to the present.  

4.  The RO should then review the record, arrange for any further development suggested by the additional evidence received (e.g., examination or medical opinion),  and re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

